United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-3063
                       ___________________________

                           United States of America

                                     Plaintiff - Appellee

                                       v.

                           Dustin Michael Whitford

                                  Defendant - Appellant
                                ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                         Submitted: February 3, 2020
                           Filed: February 6, 2020
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Dustin Whitford appeals a within-Guidelines-range sentence of 12 months in
prison for violating the conditions of supervised release. He challenges the
substantive reasonableness of the sentence, and his attorney seeks permission to
withdraw.
       We conclude that Whitford’s sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of
a revocation sentence for an abuse of discretion); United States v. Perkins, 526 F.3d
1107, 1110 (8th Cir. 2008) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court 1 sufficiently
considered the statutory sentencing factors, 18 U.S.C. §§ 3553(a), 3583(e)(3), and
did not rely on an improper factor or commit a clear error of judgment. See United
States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006). Accordingly, we affirm the
judgment and grant counsel permission to withdraw.
                        ______________________________




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.

                                         -2-